Title: Notes on the Navigation of the Potomac River above the Great Falls, July–August 1754
From: Washington, George
To: 



[July–August 1754]

 Reference Above the Mouth of Shan[andoa]h there is but one fall and that is smooth and shallow which prevents Craft from passing at all times—Abt ½ Mile below is the place Esteem’d the most difficult It runs exceeding swift for wch reason it is call’d the spout and the bottom being very Rocky occasions rough water which will prevent small Canoes ever passing as our’s that was large had like to have fill’d—There continues for near three Miles Rocky & uneven—Water in which dist[anc]e and towards the latter end there is two other Falls one swift & ugly but when the River is higher than ordinary a passage may be had r[oun]d a small Island—which passage may be greatly improved—There ⟨is⟩ also a passage at the spout which vessels may, and have been hald up by near the shoar, and this may yet be improved—Abt 12 Miles below this is another Fall but very easy and passable and abt 2 Miles from that is a cluster of small Islands with many Rocks and swift water which render’s the passage somewhat precarious: from this to the Seneca Fall is a fine smooth even Water as can be desir’d The Seneca Fall is easily pass’d in two places and Canoes may continue within two Miles of the Great Falls but further it is not pos⟨sible⟩ therefore the expence and trouble of going up Seneca Falls will not answer the Charges as all Carriages are oblig’d to pass difficult Bridge from whence it is but 8 Miles to the Landing place at Mr Barnes Quarter at the Sugerlands and is 5 Miles to any Landing below the aforesd Falls of Seneca.
